Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. US 8370943 B1 to Dongre et al. (“Dongre”).
As to claim 1, 8 and 15, Dongre disclose(s) a system of 1, the method of 8, and non-transitory computer-readable medium of 15, the system  comprising: 
a processor; and (Dongre; Fig. 3, processor 310)
a memory (Dongre; Fig. 3, memory 320) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining, by a first computing node of computing nodes of a computing cluster, a status of an antivirus server; (Dongre; fig. 4, node #1 410; status generator; 419)
sending, by the first computing node, a first indication of the status of the antivirus server to a group management protocol service of the computing cluster; (Dongre; receive response from AV server, fig. 8, 820; receiving a response to an outstanding scan request; col. 7, 3rd paragraph)
sending, by the group management protocol service, a second indication of whether the first computing node is available for antivirus scanning to a job engine of the computing cluster; and (Dongre; determine server responsiveness; fig. 8; state value is “good”, “dead”, “full”; fig. 9; col. 9 ll. 57-65)
distributing, by the job engine, an antivirus job among the computing nodes based on whether the first computing node is available for the antivirus scanning. (Dongre; determine a next alternate server;  fig. 7 750; col. 9 ll. 57-65)
As to claim 2, Dongre disclose(s) the system of claim 1, wherein the operations further comprise: 
continuing to determine, by the first computing node, the status of the antivirus server upon expiration of a timer. (Dongre; predetermined amount of time, 120 seconds; fig. 9; col. 10, ll. 45-65) 
As to claim 6, Dongre disclose(s) 6. The system of claim 1, where the antivirus job comprises scanning a first file and a second file, and wherein the distributing of the antivirus job among the computing nodes comprises: 
sending, by the job engine, a first communication to a second computing node of the computing nodes to scan the first file for viruses; and (Dongre; service manager sends requests to node #1 and node #2; Fig. 4; col. 5, ll. 55-67)
sending, by the job engine, a second communication to a third computing node of the computing nodes to scan the second file for viruses. (Dongre; service manager sends requests to node #1 and node #2; Fig. 4; col. 5, ll. 55-67)
As to claim 7, Dongre disclose(s) 7. The system of claim 1, wherein the job engine queries the group management protocol service for the second indication of whether the first computing node is available for the antivirus scanning.
As to claim 9, Dongre disclose(s) the method of claim 8, further comprising: periodically sending, by the group management protocol service, a heartbeat message to the first node. (Dongre; reset every 5 or 10 seconds; col. 10, ll. 58-61)
As to claim 10, Dongre disclose(s) the method of claim 9, further comprising: in response to not receiving, by the group management protocol service, a response to the heartbeat message from the first node within a predetermined amount of time, determining that the first node is unavailable for the antivirus scanning. (Dongre; state is update to “Dead” or “Full”; col. 10, ll. 45-65)
As to claim 11, Dongre disclose(s) 11. The method of claim 9, wherein a first time period elapses between sending heartbeat messages from the group management protocol service to the first node, (Dongre; the predetermined amount of time is 120 seconds, paragraph 56, col. 10, ln 55) wherein a second time period elapses between instances of the first node determining the status of the antivirus server, and wherein the first time period is greater than the second time period. (Dongre; reset is received from the storage interlace every 5 seconds; col. 10, ln. 60)
As to claim 12, Dongre disclose(s) 12. The method of claim 8, wherein the distributing of the antivirus job among the nodes comprises: instructing the first node to perform part of the antivirus job based on determining that the first node is available for the antivirus scanning. (Dongre; fig. 7; determine whether non-local AV server is responsive; 740; col. 9, ll. 57-63)
As to claim 13, Dongre disclose(s) 13. The method of claim 8, wherein the distributing of the antivirus job among the nodes comprises: 
determining to exclude the first node from performing part of the antivirus job based on determining that the first node is unavailable for the antivirus scanning.
As to claim 14, Dongre disclose(s) 14. The method of claim 8, where the antivirus job comprises scanning a first file and a second file, and wherein the distributing of the antivirus job among the nodes comprises: 
sending, by the job engine service, a first communication to a second node of the nodes to scan the first file for viruses; and 
sending, by the job engine service, a second communication to a third node of the nodes to scan the second file for viruses.
See similar rejection to claim 6.
As to claim 16, Dongre disclose(s) 16. The non-transitory computer-readable medium of claim 15, wherein the computing nodes of the computing cluster are interconnected via a first communications network, (Dongre ; cluster switching fabric; 230) and 
wherein the computing cluster is interconnected with the device that is external to the computing cluster via a second communications network. (Dongre; system communicates to clients via one or more networks; col. 3, ll. 63-67)
As to claim 19, Dongre disclose(s) 19. The non-transitory computer-readable medium of claim 15, wherein the device that is external to the computing cluster comprises an antivirus server, and wherein the processing task comprises scanning a specified group of files. (Dongre; antivirus management services, scans one or more storage objects, or files, for viruses; col. 3, ll. 9-15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Dongre in view of U.S. Pre-Grant Publication US 20070168547 A1 to Krywaniuk (“Krywaniuk”).
As to claim 3, Dongre disclose(s) the system of claim 2, wherein the operations further comprise: 
in response to determining, by the first computing node, that the status of the antivirus server has changed from unavailable to available, sending a communication to the group management protocol service; (Dongre ; update status table ; fig. 5)
but does not expressly disclose doing so to open a file descriptor corresponding to the first computing node. (Krywaniuk; disloses opening a file descriptor when active; [0045])
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the status updating of Dongre and the opening and closing of File Descriptors of Krywaniuk. One of ordinary skill in the art would have been motivated to combine the teachings as both are concerned with file systems. Opening and closing File descriptors were well-known to those of ordinary skill in the art to access active files. Opening and closing file descriptors as taught by Krywaniuk would allow for the scanned files of Dongre to be accessed efficiently.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art.
As to claim 4, Dongre disclose(s) the system of claim 2, wherein the operations further comprise: in response to determining, by the first computing node, that the status of the antivirus server has changed from available to unavailable, sending a communication to the group management protocol service (Dongre ; update status table ; fig. 5)
But does not expressly disclose doing so to close a file descriptor corresponding to the first computing node. (Krywaniuk; disloses closing a file descriptor when inactive; [0045])
See similar motivation to claim 3.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dongre in view of U.S. Patent No. / U.S. Pre-Grant Publication US 20180158019 A1 to Vutukuri et al. (“Vutukuri”).
As to claim 5, Dongre disclose(s) the system of claim 2, but does not expressly disclose wherein the operations further comprise: in response to determining, by the first computing node, that the status of the antivirus server is unchanged, determining not to send a communication to the group management protocol service regarding the status of the antivirus server.
Vutukuri discloses determining that the status is unchanged, determining not to send a communication regarding the status. (Vutukuri; If the current transport status does not differ from the predicted transport status by greater than the specified threshold, then the processor refrains from or skips sending a report relating to the current transport status; [0039])
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the status updating of Dongre and skipping of sending status of Vutukuri. One of ordinary skill in the art would have been motivated to combine the teachings as both are concerned with status updates. Skipping a status update when no difference is detected as taught by Vutukuri would allow for the status updates of Dongre to be handled more efficiently.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dongre in view of U.S. Patent No. / U.S. Pre-Grant Publication US 20170339180 A1 to Klein et al. (“Klein”).
As to claim 17, Dongre disclose(s) 17. The non-transitory computer-readable medium of claim 16, wherein the determining, by the first computing node, the status of the device that is external to the computing cluster comprises: determining that the first computing node cannot connect to the device that is external to the computing cluster when the first computing node is not connected to the second communications network.
Klein discloses determining that the first computing node cannot connect to the device that is external to the computing cluster when the first computing node is not connected to the second communications network. (Klein [0058])
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the network connections of Dongre and network coupling of Klein. One of ordinary skill in the art would have been motivated to combine the teachings as both are concerned with networks. Determining devices to be on external networks as taught by Klein would allow for the scanned files of Dongre to be processed by external devices.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art.
As to claim 18, Dongre disclose(s) 18. The non-transitory computer-readable medium of claim 16, 
But does not expressly disclose wherein the determining, by the first computing node, the status of the device that is external to the computing cluster comprises: 
determining that the first computing node cannot connect to the device that is external to the computing cluster when the first computing node is connected to the second communications network via a first subnet, and the device that is external to the computing cluster is connected to the second communications network via a second subnet.
Klein discloses determining network devices on subnets. (Klein [0058])
See similar motivation to claim 17.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dongre in view of U.S. Patent No. / U.S. Pre-Grant Publication US 20050273853 A1 to Oba et al. (“Oba”).
As to claim 20, Dongre disclose(s) 20. The non-transitory computer-readable medium of claim 15, 
but does not expressly disclose wherein the device that is external to the computing cluster comprises an authentication server.
Oba discloses an authentication server; (Oba; [0063])
At the time of invention, it would have been obvious to a person of ordinary skill in the art to combine the system of Dongre and authentication server of Oba. One of ordinary skill in the art would have been motivated to combine the teachings as both are concerned with anti-virus systems. Authentication servers as taught by Oba would allow for the scanned files of Dongre to be accessed securely.
Accordingly, the prior art references teach all of the claimed elements.
Furthermore, it would have been obvious to combine the teachings as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more predictable results to one of ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN LEE whose telephone number is (571)270-5606.  The examiner can normally be reached on Mon-Fri 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OSCAR LOUIE can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN LEE/Primary Examiner, Art Unit 2445